Citation Nr: 1712062	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-43 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a disability manifested by neurological abnormalities of the left hand and fingers.

3.  Entitlement to service connection for a disability manifested by neurological abnormalities of the right hand and fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1986 to October 1988.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntingdon, West Virginia.  Jurisdiction is now with the Winston- Salem, North Carolina VARO.  

In January 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  The Veteran has declined having another Board hearing before another Veterans Law Judge.

These matters were previously before the Board in February 2014, September 2014, and most recently in May 2016 when the issues were again remanded for further development.  The Board finds that there has been substantial compliance with the directives of its remands. 

Based on review of the evidence, the Board has bifurcated the previous issue of neurological abnormalities of the hands and fingers into two separate issues (right and left hands/fingers).

The issue of entitlement to service connection for neurological abnormalities of the right hand and fingers is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  The Veteran's STRs are negative for a right shoulder disability. 

2.  The earliest clinical evidence of a right shoulder disability is more than a decade after separation from service.

3.  The Veteran contends that his right shoulder disability is due to compensating for a nonservice-connected left shoulder disability.

4.  The most probative evidence is against a finding that the Veteran has a right shoulder disability causally related to, or aggravated by, active service and/or a service-connected disability.

5.  The Veteran's STRs are negative for left hand and/or finger neurological abnormalities.

6.  The earliest clinical evidence of left hand/finger complaints is more than a decade after separation from service

7.  The Veteran contends that his left hand/finger complaints are due to a nonservice-connected cervical spine disability.  

8.  The most probative evidence is against a finding that the Veteran has a left hand/finger disability causally related to, or aggravated by, active service and/or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2016). 

2.  The criteria for service connection for a disability manifested by neurological abnormalities of the left hand and fingers have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year, generally, from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.   The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Right Shoulder Disability

The Veteran testified at the January 2012 Board hearing that he has a right shoulder disability due to compensating for a nonservice-connected left shoulder disability by "using it [the right shoulder] more over all these years because my left one hurt". (See Board hearing transcript, page 7.)  He further stated that that was the only "thing [he] can think of" with regard to the etiology of a right shoulder disability. 

Subsequently, the Veteran filed a December 2014 statement wherein he reported that in 1987 he had "a bad parachute jump at Camp McCall where my rucksack did not release" which led to him driving "my head and shoulder into the ground which caused my . . . shoulder . . . injury."  The shoulder injured was not identified.  He reported other jumps caused "wear and tear on my body" and that "[a]t these times I went to the TMC to report my injuries which were my . . . shoulders."  He reported that he stopped going to sick call and started drinking to deal with the pain which progressed over the years.  His wife stated in December 2014 that she has known the Veteran since 1994 and "he has always had . . . shoulder pain."  An October 2014 written statement from P.J.O., stated the Veteran "returned from a field training exercise . . . complaining of severe . . . shoulder . . . pain" and that over the years his observation has been that the Veteran's injuries have progressed.  

The Board finds that the Veteran's reports of the origin of his right shoulder disability are less than credible because they are inconsistent.  His 2012 testimony regarding the origin of his right shoulder problems varies greatly from subsequent statements as to an injury, to the extent that he intends to report that he injured his right shoulder in service (as it is unclear which shoulder he is referring to with regard to the initial parachute injury).  Further, a neither the Veteran's wife nor his military colleague stated that they observed a right shoulder injury in service.  For this reason, their statements are not competent to support a finding that a right shoulder injury incurred in service.  

In an unappealed May 2016 decision, the Board denied service connection for a left shoulder disability.  As the Veteran is not in receipt of service connection for a left shoulder disability, service connection for a right shoulder disability as secondary to a left shoulder disability cannot be granted.  

The Board has considered whether service connection for a right shoulder disability is warranted on a direct incurrence basis but finds that it is not.  

The Veteran's STRs note several complaints (e.g. complaints of BB gun shot to the buttocks, a cold, finger pain, contusion to the left foot, low back pain, painful great toe), but are negative for complaints of, or treatment for, the right shoulder.  In addition, a September 1988 Report of Medical History for separation purposes reflects that the Veteran denied having a painful or trick shoulder.  The Veteran's corresponding Report of Medical Examination reflects that his upper extremities were normal upon clinical examination. 

The earliest clinical evidence of a right shoulder disability is not until approximately two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is competent to describe symptoms such as a painful, stiff, or weak shoulder even though the symptoms were not recorded during service, but in the present case, the Veteran denied a shoulder disability upon separation and testified at a Board hearing that he could not think of an incident in service with regard to his current right shoulder disability.  As the STRs lack the documentation of the combination of manifestations sufficient to identify a right shoulder disability and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptoms after service is required to support the claim. 38 C.F.R. § 3.303(b).   

The preponderance of the evidence is against a finding of continuity of symptoms after service to support the Veteran's claim.  As explained above, any statements that may be construed as arguing continuity of symptomatology are not credible as they are inconsistent with the Veteran's 2012 testimony.  The Veteran testified that his current right shoulder disability is not due to an incident in service but due to overuse of his right shoulder because of a left shoulder disability.  Only later did he seem to indicate that he injured the right shoulder in service as a result of parachute jumps.  

The evidence of record reflects that the Veteran began having right shoulder complaints in approximately 2008/2009 and was diagnosed with posttraumatic arthritis and a chronic rotator cuff tear in February 2009.  A March 2014 VA examination report reflects that the Veteran stated that he injured his right shoulder in January 2009.  The March 2014 VA examiner also found that the Veteran's current shoulder disability is not due to service or a progression of injuries sustained in a parachute jump in service.  The examiner's opinion was based on a lack of complaints in service, the time elapsed since service, and the Veteran's post service statements as to the onset of his right shoulder disability.   

In sum, the preponderance of the evidence, which is against an incident or injury to the right shoulder in service, is also against a finding of a nexus between a current right shoulder disability and service.  The 2014 VA examiner's opinion is probative and persuasive and provides a rationale, to include that the onset of symptoms was many years after service The Board further notes the symptoms were reported after two decades of manual labor as a mechanic.  The most probative evidence is against a finding that service connection is warranted on a direct incurrence or a secondary basis.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Neurological Abnormalities of the Left hand and fingers

The Veteran contends that he has a left hand/finger disability due to a nonservice-connected cervical spine disability.  The Veteran testified at the January 2012 Board hearing that his nonservice-connected neck problems are affecting his hands and fingers.  He stated that if he lifts his hand and arm up, his fingers will start to go to sleep.  (See Board hearing transcript, page 5.)

The Board finds that any subsequent statement as to an injury to the left hand/finger in service and chronic symptoms since service is less than credible given the Veteran's sworn 2012 testimony.  

In an unappealed May 2016 decision, the Board denied service connection for a neck disability.  As the Veteran is not in receipt of service connection for a neck disability, service connection for a left hand/finger disability as secondary to a neck disability cannot be granted.  

The Board has considered whether service connection for a left hand/finger disability is warranted on a direct incurrence basis but finds that it is not.  

The Veteran's STRs are negative for complaints of the left hand and fingers.  The Veteran's September 1988 report of medical history for separation purposes reflects that he denied paralysis but did not know if he had neuritis.  The physician's summary and elaboration of all pertinent data reflects complaints of the knee but nothing with regard to the hands and fingers.  The Veteran's report of examination notes that the Veteran reported that his only significant change in his health since his last physical examination was his foot, back, and right pointer finger.

In a July 1991 VA Form 21-2545, the Veteran stated that he had a "piece of plastic stuck in left hand and it got infected had to have IV antibiotic and tendon damage which went away."  The Board notes that there is no competent supporting evidence that this incident occurred in service. 

A June 2002 VA Form 21-2545 reflects that the Veteran reported that his right hand goes numb and aches.  A June 2003 VA examination report reflects that the Veteran reported that he "occasionally had some soreness, back of right hand.

January and February 2005 private records reflect that the Veteran had a complaint of a rash on the hands.  It was noted that he was a mechanic and his hands had constant exposure.  He had cracking, dry fissured skin around the nails.  The impression was hand eczema.  A December 2005 VA record reflects that the Veteran complained of chronic pain in "both hands (fingers)."  

July 2006 VA records reflect that the Veteran had left hand pain and numbness and tingling for one month.  ."

An October 2011 VA clinical record reflects that the Veteran reported arthritis in his shoulders and arms with numbness into the hands with lifting his arms overhead. 

An October 2012 VA clinical record reflects that the Veteran complained of his left hand going numb.  May 2013 Firsthealth Back and Neck Pain Center records note that the Veteran's left hand goes numb.  A July 2013 private record (Firsthealth Back and Neck Pain Center) record reflects that the Veteran had a history of cervicalgia due to degenerative disc disease and facet arthropathy and left upper extremity radiation and hand numbness.  An August 2013 record from Dr. R. Oldroyd reflects that the Veteran had cervical pain with occasional radiation to the left upper extremity.

A March 2014 VA examination for the neck (cervical spine) reflects that the Veteran reported that he had arthritis in his neck along with a pinched nerve on the left side of his neck which is causing pain, numbness and tingling in his left hand.  He also reported weakness in the left hand.  He reported that he had chronic numbness and tingling of the past three to four years.  The report notes that the Veteran's cervical radiculopathy, which is not related to service, is manifested by neurological abnormalities of the left hand and fingers.  An August 2014 private clinical record (Firsthealth of the Carolinas Moore Regional Hospital) reflects that the Veteran has intermittent cervical pain with some tingling in his hands that may be due to the cervical degenerative disc disease.  

An October 2014 VA record reflects that the Veteran was concerned about his potassium level.  He reported that he had been getting severe cramps in his fingers.  There is no indication that the Veteran had a low potassium level in service.

A July 2016 VA addendum again reflects that the Veteran's cervical radiculopathy, which is manifested by complaints of numbness and tingling in the left hand and finger, is directly related to his cervical spine IVDS (intervertebral disc syndrome) and not due to service.  

In sum, the evidence, which is against an incident or injury of the left hand/fingers in service, is against a finding that service connection is warranted on a direct incurrence or a secondary basis.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a disability manifested by neurological abnormalities of the left hand and fingers is denied.


REMAND

The Veteran's STRs reflect complaints of a finger of the right hand.  The Veteran now complains of right hand/finger symptoms.  As discussed in detail below, the Board finds that a VA examination and opinion is warranted. 

The Veteran's STRs reflect that in February 1988, he had a lump on his right hand which was described as a .3 cm nodule which was non-mobile; its location was described as proximal 3rd metacarpal.  A March 1988 STR reflects a complaint of a right index finger swelling for one month with no history of trauma.  He was noted to have a 1.5 cm hard nodular nonmobile lesion at the proximal index metacarpal.  He had full range of motion.  The assessment was a contusion.  A March 1988 STR (radiologic consultation record) reflects a history of one month of recurrent right index finger swelling and "a minimally displaced fracture is noted at the tip of the fourth distal phalanx in adequate positon and alignment."  A July 15, 1988 STR (Screening note of Acute medical care) reflects  right hand index finger pain for three months.  The Veteran had full range of motion and no swelling.  It was tender on the MCL of the PIP joint.  He was assessed with a strain.

The Veteran's September 1988 report of medical history for separation purposes reflects the physician's summary and elaboration of all pertinent data reflects complaints of the knee but nothing with regard to the hands and fingers.  The Veteran's report of examination notes that the Veteran reported that his only significant change in his health since his last physical examination was his foot, back, and right pointer finger.

A post-service March/April 1989 VA radiology consultation request/report reflects that the Veteran's right hand was negative for abnormality.  An April 1989 VA examination report reflects the following:  

Veteran states that one year ago he developed pain in the right PIP 2nd finger PIP joint of the 2nd finger, this was treated at the Outpatient Clinic at Ft. Bragg was x-rayed, but never any abnormality found.  In December of [1988], Veteran was working with some heavy material and his right index finger was mashed and lacerated sufficiently that a piece of glass slipped out of the PIP joint area, since that time veteran has had no problem with the finger.  Prior to the glass coming out of the PIP joint area, veteran noted frequent swelling of the PIP point for which again he was given Motrin without continual relief.  The diagnosis was residuals of foreign body in the PIP joint of the Right Index finger spontaneously removed by accident.

In a July 1991 VA Form 21-2545, the Veteran stated that he had a "piece of plastic stuck in left hand and it got infected had to have IV antibiotic and tendon damage which went away."

A March 2002 VA examination report reflects that the Veteran reported that he had a cyst removed from his right hand in 1996; this would have been more than seven years after separation from service.  He also reported that he had mashed his hand between heavy equipment at Fort Bragg in 1987 and developed a cyst.  The Veteran reported that the cyst was removed but came back.  Upon physical examination, he had some prominence on the dorsum of the hand in the carpal area on the radial aspect; it was a hard mass.  Grasping and strength were normal.  The diagnosis was a ganglion cyst of the right hand status postop with residuals.  

A June 2002 VA Form 21-2545 reflects that the Veteran reported that his right hand goes numb and aches. 

A June 2003 VA examination report reflects that the Veteran reported that he "occasionally had some soreness, back of right hand, and from a remote time had a ganglion cyst, this was diagnosed at a visit here last year.  

2005 VA records reflect that the Veteran had a skin rash with scaling and cracking of the skin in both hands for six months.  It was noted that he was an auto mechanic.  A December 2005 VA record reflects that the Veteran complained of chronic pain in "both hands (fingers)."  

A June 2011 VA record reflects that the Veteran was an auto mechanic, working mostly on transmission, and which he had been doing for almost 20 years.  An October 2011 VA clinical record reflects that the Veteran reported arthritis in his shoulders and arms with numbness into the hands with lifting his arms overhead. 

The Veteran testified at the January 2012 Board hearing that his nonservice-connected neck problems are affecting his hands and fingers.  He stated that if he lifts his hand and arm up, his fingers will start to go to sleep.  (See Board hearing transcript, page 5.)  As noted above, an October 2012 VA record, a May 2013 private record, a July 2013 private record, and an August 2013 private record discuss the Veteran's neck complaints with radiation to the left hand.  They are negative for complaints with regard to the right hand.  The March 2014 VA examination was also negative for complaints of the right hand.  The report reflects that the Veteran had normal right elbow flexion, normal right elbow extension, normal right wrist flexion and extension, normal right finger flexion and abduction.  However, he had hypoactive right deep tendon reflexes.  He had normal sensory exam.  He had no radiculopathy symptoms of the right upper extremity.  He had no noted pain or numbness.  It was noted that his IVDS did not affect his right side.  The examiner stated that the Veteran's STRs "failed to reveal any complaints of, or treatment for neurological abnormalities of the hands and fingers."

An August 2014 private clinical record (Firsthealth of the Carolinas Moore Regional Hospital) reflects that the Veteran has "intermittent cervical pain with some tingling his hands that maybe due to the cervical DDD."  An October 2014 VA record reflects that the Veteran was concerned about his potassium level.  He reported that he had been getting severe cramps in his fingers.

Based on the foregoing, the Board finds that an examination and opinion is warranted as to whether the Veteran has a current nodule in the same vicinity as the nodule in service (or residuals of such), and if so, whether it is as likely as not, that it is causing pain, weakness, or other symptoms of the right hand and/or fingers.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate all outstanding VA and non-VA treatment records with the claims file, including 1996 records for the removal of a ganglion cyst (as noted by the Veteran in the 2002 VA examination), and all VA clinical records, if any, for the Veteran's right hand from May 2016 to present.  

2.  Schedule the Veteran for a VA examination of the right hand and fingers.  

The clinician should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a right hand/finger disability causally related to active service.  

The clinician should consider the pertinent evidence of record, to include the following: a.) the February 1988 STR (.3cm nodule proximal 3rd metacarpal), the March 1988 STR (1.5 cm proximal index metacarpal nodule and finger swelling), and July 1988 STR (index finger pain for three months - strain); b.) March/April 1989 VA radiology consultation report of negative x-ray; c.) March 2002 VA examination report noting a hard mass on the dorsum of the hand in the carpal area on the radial aspect; d.) a June 2002 VA Form 21-2545 report that the Veteran's right hand goes numb and aches; e.) a June 2003 VA examination report; f.) a December 2005 VA record which reflects that the Veteran complained of chronic pain in "both hands (fingers)"; g.) the Veteran's post-service occupation as an auto mechanic for approximately two decades; h.) the Veteran's cervical spine disability and the Veteran's contention that when he raises his arms and shoulders, he gets numbness in his hands (e.g. See October 2011 VA record, January 2012 Board hearing, and March 2014 VA examination report); and i.) the Veteran's complaints of cramps in his fingers (See October 2014 VA clinical record).

The examiner should consider the location of the Veteran's in-service complaint(s) and clinical findings, and whether it is the same area as any current findings. 

The examiner should discuss whether the Veteran's nodule in service is as likely as not the cause of current symptoms.

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for neurological abnormalities of the right hand/fingers.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative, if any, an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


